Case: 16-13602   Date Filed: 02/28/2017   Page: 1 of 13


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-13602
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:15-cr-00023-MW-CAS-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

PATRICIA VERNET,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (February 28, 2017)

Before HULL, WILSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 16-13602     Date Filed: 02/28/2017   Page: 2 of 13


      Following a jury trial, Defendant Patricia Vernet appeals her convictions for

conspiracy to distribute and to possess with intent to distribute marijuana and

cocaine and for distribution of cocaine. On appeal, Defendant argues that the

district court committed error under Bruton v. United States, 391 U.S. 123 (1968),

by admitting statements made by her non-testifying co-defendant during a pre-trial

interview, without an opportunity for cross-examination. Defendant also

challenges the district court’s denial of her motion for a new trial. After careful

review, we affirm.

I.    BACKGROUND

      A.     Facts

      The evidence produced at trial showed that, following a traffic stop in May

2014, officers found Timothy Watson in possession of five-and-a-half ounces of

cocaine. Soon thereafter, Watson became a confidential source and informed

officers that an individual named Charles Justice had been supplying him with

multiple ounces of cocaine for approximately two years.

      Though Watson called Justice each time he needed a new supply of cocaine,

he did not always obtain the cocaine directly from Justice. Justice sometimes put

him in contact with other people, including Defendant; Defendant’s sister, co-

defendant Shanyne Blanc; and an individual named “Punkin.” And when Justice

was in prison, Justice’s friend, Chet Carey, supplied Watson with cocaine.


                                          2
              Case: 16-13602    Date Filed: 02/28/2017    Page: 3 of 13


      Because Justice lived in Fort Lauderdale, Justice paid Defendant and Blanc

to assist him with his drug trafficking activities in Tallahassee. Defendant picked

up money for Justice and held onto it until he traveled to Tallahassee, and made

deposits to Justice’s bank accounts. Defendant and Blanc also helped Justice

transport drugs from Fort Lauderdale to Tallahassee. When Justice was not able to

meet personally with Watson to deliver cocaine or with his other customer, Brian

Dickerson, to whom he sold marijuana, Justice left the drugs with Defendant and

Blanc and they delivered the drugs to the appropriate individuals.

      Watson met with Defendant and/or Blanc approximately five times during

the two-year period he obtained drugs from Justice. Watson would call Justice or

Carey first, and they would put him in contact with Defendant. On the occasions

that Watson met with Defendant and Blanc, he obtained approximately two ounces

of cocaine. Although Watson met Defendant and Blanc in random locations, he

had also been to their apartment to meet Justice. Watson engaged in at least one

controlled purchase of cocaine from Defendant on August 15, 2014.

      B.     Procedural History

      In July 2015, a federal grand jury issued an indictment against Defendant,

Blanc, Justice, Carey, and Dickerson. The indictment charged Defendant with:

(1) conspiracy to distribute and possess with intent to distribute cocaine and

marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), (b)(1)(D), 846; and


                                          3
              Case: 16-13602     Date Filed: 02/28/2017    Page: 4 of 13


(2) distribution of cocaine, 21 U.S.C. § 841(a)(1), (b)(1)(C). Defendant entered a

plea of not guilty, and Defendant and Blanc were scheduled to be tried together.

      Defendant later moved to sever her trial from Blanc’s, arguing that

severance was required because both Defendant and Blanc provided incriminating

statements about each other when they were interviewed separately by a Drug

Enforcement Administration (“DEA”) agent. According to Defendant, admission

of both defendants’ statements in a joint trial would violate her Sixth Amendment

right to confront witnesses, in contravention of the Supreme Court’s decision in

Bruton. In response, the Government reviewed the contents of Defendant and her

sister’s respective interviews and redacted any portions where Defendant or her

sister referred to each other. The Government also indicated that it only intended

to offer into evidence the portions of the interviews where Defendant and Blanc

discussed their own conduct. Following a hearing on the motion, the district court

denied Defendant’s request for severance.

      At the outset of trial, Defendant renewed her motion for severance,

reiterating that her relationship with Blanc, the fact that they lived together, and the

location of some of the drug transactions created Bruton issues. The district court

again denied Defendant’s request for severance.

      During opening arguments, the Government stated that the evidence would

show that Defendant and Blanc served as a point of contact for Justice to deliver


                                           4
             Case: 16-13602     Date Filed: 02/28/2017   Page: 5 of 13


drugs and receive payments through deposits to his bank accounts. The

Government also stated that drugs were dropped off or kept at Defendant and

Blanc’s home in Tallahassee. In support of its case-in-chief, the Government

presented testimony from, among others: Officer Chris Poole; DEA Agent Mike

Kreis; the confidential source, Watson; and Defendant’s co-conspirators, Justice,

Carey, and Dickerson. In its closing argument, the Government stated that the jury

should believe the testimony of Justice, Carey, and Dickerson because it was

corroborated by the statements made by Defendant and Blanc during their pre-

arrest interviews with DEA Agent Kreis. The jury returned a guilty verdict against

Defendant on all counts.

      Defendant moved for a new trial, on the ground that she was prejudiced by

her joint trial with Blanc. She asserted that the Government’s use of Blanc’s

statement in closing arguments to bolster the credibility of the Government’s

witnesses violated her Sixth Amendment rights because she was not able to cross-

examine Blanc. The district court denied the motion.

      The district court sentenced Defendant to 12 months’ imprisonment. This

appeal followed.

II.   DISCUSSION

      A.    Motion to Sever Based on Alleged Bruton Violation




                                         5
              Case: 16-13602     Date Filed: 02/28/2017    Page: 6 of 13


      Defendant argues that the district court committed error under Bruton v.

United States, 391 U.S. 123 (1968), by admitting the inculpatory statements Blanc

made to DEA Agent Kreis in a pre-arrest interview because Defendant was unable

to cross-examine Blanc about these statements.

      We review the district court’s evidentiary rulings, such as a ruling on a

Bruton claim, for an abuse of discretion. United States v. Turner, 474 F.3d 1265,

1275 (11th Cir. 2007); United States v. Taylor, 186 F.3d 1332 (11th Cir. 1999)

(reviewing the denial of a motion for severance alleging Bruton error for an abuse

of discretion).

      The Constitution guarantees the accused in all criminal cases the right to

confront witnesses against her. U.S. Const. amend. VI. In Bruton, the Supreme

Court held that, in a joint trial, the Confrontation Clause is violated by the

admission of a powerfully incriminating extrajudicial statement of a non-testifying

co-defendant, regardless of whether the district court provides a curative

instruction. 391 U.S. at 135–36. In other words, a defendant’s right to confront

witnesses “is violated when the court admits a codefendant[’s] statement that, in

light of the Government’s whole case, compels a reasonable person to infer the

defendant’s guilt.” United States v. Schwartz, 541 F.3d 1331, 1351 (11th Cir.

2008) (footnote omitted); see also United States v. Butler, 102 F.3d 1191, 1197




                                           6
              Case: 16-13602    Date Filed: 02/28/2017    Page: 7 of 13


(11th Cir. 1997) (“Under Bruton, a non-testifying codefendant’s statement is

inadmissible if the statement facially incriminates another defendant.”).

      “If, however, the statement does not facially incriminate another defendant

but merely becomes incriminating after being linked with evidence that is later

introduced at trial, the statement may be introduced if redacted so as ‘to eliminate

not only the defendant’s name, but any reference to his or her existence.’” Butler,
102 F.3d at 1197 (quoting Richardson v. Marsh, 481 U.S. 200, 208 (1987)).

Nevertheless, a Bruton violation can occur when a confession is redacted in such a

way that it facially incriminates a defendant without naming her. See Gray v.

Maryland, 523 U.S. 185, 192–93 (1998). But replacing a defendant’s name with

neutral pronouns can be sufficient to obviate Bruton concerns if the statement does

not directly implicate the defendant. See Taylor, 186 F.3d at 1336.

      In the present case, Defendant’s argument stems from the district court’s

admission of the redacted recording and transcript of Blanc’s pre-arrest interview

with DEA Agent Kreis. During her interview, Blanc told Agent Kreis that she

lived at 1625 Centerville Road, number 40. She admitted that she had conducted

transactions with an individual named “B” outside of her apartment. She also

discussed delivering and picking up packages and making deposits for Justice. At

one point, Agent Kreis said to Blanc, “So [Charles Justice] got out of jail and then

he came up pretty soon after that, and came up here and delivered it to you guys?”


                                          7
              Case: 16-13602     Date Filed: 02/28/2017   Page: 8 of 13


Blanc responded: “Mm, hm.” Blanc then stated that someone named “B” came to

pick up the package that Justice had dropped off.

       The admission of the above statements by Blanc did not violate Defendant’s

rights under the Confrontation Clause because these statements would not have

compelled a reasonable person to infer Defendant’s guilt. See Schwartz, 541 F.3d

at 1351. Defendant takes issue with two of Blanc’s statements in particular:

(1) Blanc’s reference to her address; and (2) Blanc’s affirmative response to the

allegation that Justice delivered a package to “you guys.” Blanc’s recitation of her

address, however, did not directly implicate Defendant. Likewise, the reference to

“you guys” did not compel a direct implication of Defendant’s guilt. See Taylor,
186 F.3d at 1336 (“Under our precedent, the admission of a co-defendant’s

statement that contains neutral pronouns does not violate the Confrontation Clause

so long as the statement does not compel a direct implication of the defendant’s

guilt.”).

       Moreover, in the context of the portion of the interview presented to the jury,

“you guys” was not most logically linked to Defendant. Cf. United States v.

Bennett, 848 F.2d 1134, 1142 (11th Cir. 1988) (concluding that the admission of a

co-defendant’s confession violated Bruton because the use of the pronoun “they”

could most logically be understood to refer to the defendants). Defendant was

only mentioned one time throughout the interview: when Agent Kreis asked Blanc


                                          8
              Case: 16-13602     Date Filed: 02/28/2017    Page: 9 of 13


which car Defendant drove. Further, Blanc indicated that “B” picked up the

package that she received from Justice. Blanc also discussed delivering packages

to “Punkin” and “Jim.” Therefore, it is possible that Agent Kreis’s reference to

“you guys” was referring to “Punkin,” “Jim,” or “B.”

      We are not persuaded by Defendant’s argument that the admission of

Blanc’s statements, when viewed in conjunction with the evidence showing that

Blanc and Defendant lived together and the Government’s references in opening

and closing arguments to Defendant and Blanc having worked together to

distribute drugs, amounted to a Bruton violation. Defendant and Blanc were tried

jointly for conspiracy to distribute and possess with intent to distribute illegal

drugs, and the Government merely alluded to the facts it intended to prove: that

Defendant and Blanc had engaged in drug transactions, sometimes at their

apartment, and had acted together to further the conspiracy. Moreover, the

Government’s opening argument did not invite the jury to consider Blanc’s

statements against Defendant. And nothing in the opening or closing arguments

linked the use of the neutral pronoun “you guys” to Defendant. What’s more, the

evidence presented by the Government showed that Defendant and Blanc were not

the only members of the conspiracy. Therefore, Blanc’s reference to “you guys”

did not implicate Defendant any more than it implicated any of the other

conspirators. Finally, the district court provided a limiting instruction when the


                                           9
             Case: 16-13602     Date Filed: 02/28/2017    Page: 10 of 13


interview statements were admitted into evidence. See Taylor, 186 F.3d at 1337

(implying that defendant’s confrontation rights were not violated in part because

the district court provided a limiting instruction at the time the statement was

admitted into evidence).

      Nevertheless, even if we concluded that a Bruton violation occurred, any

error in admitting Blanc’s statements was harmless beyond a reasonable doubt.

We have explained that a Bruton error is harmless where “the properly admitted

evidence of guilt [was] so overwhelming, and the prejudicial effect of the co-

defendant’s statement so insignificant, that beyond any reasonable doubt the

improper use of the statement was harmless.” Turner, 474 F.3d at 1275

(quotations omitted) (alteration in original).

      The properly admitted evidence against Defendant was overwhelming.

Defendant herself admitted in her interview with Agent Kreis to picking up and

delivering packages and money on behalf of Justice. Further, numerous witnesses,

including Justice, Watson, and Dickerson, corroborated Defendant’s statements.

Watson testified that he personally purchased cocaine from Defendant, and Officer

Poole testified that he observed a female in a car registered to Defendant engage in

the controlled sale of cocaine to Watson on August 15, 2014. Moreover,

Dickerson testified that Defendant gave him a bag containing cocaine and

marijuana. Justice further testified that Defendant had delivered drugs and


                                          10
             Case: 16-13602     Date Filed: 02/28/2017    Page: 11 of 13


deposited money for him. Therefore, when viewed in light of the overwhelming

evidence showing that Defendant conspired to possess and distribute illegal drugs,

any potential Bruton error was insignificant, and therefore harmless.

      B.     Motion for New Trial Based on Alleged Bruton Violation

      Defendant argues that the district court abused its discretion in denying her

motion for a new trial based on the violation of her Sixth Amendment right to

confrontation. She contends that she was prejudiced by the Government’s

assertion in closing arguments that Blanc’s statements corroborated the testimony

of Justice, Watson, and the other co-conspirators.

      We review for an abuse of discretion the district court’s denial of a motion

for a new trial. United States v. Sweat, 555 F.3d 1364, 1367 (11th Cir. 2009). We

have suggested that a closing argument can give rise to a Bruton violation where

such a violation did not otherwise exist. See Schwartz, 541 F.3d at 1353 (“If the

affidavit was insufficient to compel an inference of guilt based on the trial

testimony alone, the inference was made inevitable—and therefore ‘devastating’—

when the prosecutor expressly made that connection for the jury in his closing

argument.”). However, a Bruton error arising in closing arguments does not

mandate a new trial if the error was harmless beyond a reasonable doubt. See id.

      Here, the district court did not abuse its discretion by denying Defendant’s

motion for a new trial based on the alleged Bruton error. In closing arguments, the


                                          11
              Case: 16-13602     Date Filed: 02/28/2017   Page: 12 of 13


Government stated: “[T]he entire scenario that was laid out by those—Mr. Justice,

Mr. Carey, Mr. Dickerson—was entirely corroborated and agreed with by Ms.

Blanc and [Defendant] when they were asked those questions by Agent Kreis.”

The Government’s closing argument did not compel an inference of Defendant’s

guilt based on Blanc’s statements. See Schwartz, 541 F.3d at 1351. At most, the

Government suggested that the jury should weigh the credibility of the testifying

witnesses by comparing their testimony with the statements of Blanc and

Defendant. The Government did not invite the jury to consider the statements of

Blanc as evidence of Defendant’s guilt, nor did the Government link Blanc’s

agreement with the allegation that Justice delivered a package to “you guys” to

Defendant. Instead, the Government appears to have been inviting the jury to

view each co-defendant’s statements as self-inculpatory, especially in light of the

district court’s limiting instruction.

       But in any event, even if the Government’s closing argument had given rise

to a Bruton error based on the admission of Blanc’s statements, any error would

have been harmless. As previously discussed, the properly admitted evidence

against Defendant was overwhelming, such that any error in the admission of

Blanc’s statements was harmless beyond a reasonable doubt. See supra, Part II.A.

III.   CONCLUSION




                                          12
          Case: 16-13602    Date Filed: 02/28/2017   Page: 13 of 13


    For the foregoing reasons, Defendant’s convictions and sentence are

AFFIRMED.




                                     13